Citation Nr: 1442365	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a tremor or convulsive tic.  

4.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.  

These claims come to the Board of Veterans Appeals (Board) on appeal from an
April 2010 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Waco TX.  

In March 2014, the Board remanded the issues on appeal for VA examinations, opinions, and VA treatment records and is now ready for disposition.  


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have bilateral sensorineural hearing loss that had its onset in service, was manifest to a compensable degree within one year of discharge, or is otherwise related to his period of active duty, including noise exposure in service.  

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active service.  

3.  The evidence of record does not establish a nexus between the Veteran's left hand tremor disability and service.  

4.  A July 2014 rating decision granted service connection for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss was not incurred in or aggravated by service, and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for service connection for tremors have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2013).  

4.  The Board lacks jurisdiction over the claim for service connection for a lumbar spine disorder because that claim has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the Veteran was notified in a letter dated November 2009.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Initially, the Board notes that the Veteran's claim for service connection for a lumbar spine disorder was granted in a rating decision issued by the RO in July 2014.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.202 (2013).  Here, as a result of the RO's action, there no longer remains a case or controversy with respect to this claim.  Therefore, the Board lacks jurisdiction over this issue because it has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Therefore, dismissal of this claim is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, the evidence of record must demonstrate:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In some cases, service incurrence and a relationship to active service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant is able to demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013).  Hearing loss and tinnitus are considered organic diseases of the nervous system and therefore chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013).  

Moreover, service connection will also be presumed for chronic disabilities, such as hearing loss and tinnitus, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  


Merits

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of noise exposure from guns during service.  The Veteran's service records indicate that the Veteran was attached to an armored unit, an assignment consistent with noise exposure, and exposure to in-service acoustic trauma is therefore conceded.  The Veteran also reported 35 years of occupational noise exposure from heavy equipment and power tools.  

The Veteran's service entrance examination showed a transient bilateral high frequency hearing loss at 4000 Hertz but no diagnosis of hearing loss was given.  At separation, the Veteran's audiogram revealed hearing within normal limits, with thresholds better than those at enlistment.  

A July 2014 VA audiological examination report reflects a diagnosis of bilateral sensorineural hearing loss.  Speech recognition scores using the Maryland CNC Test were 96 percent for the right ear and 92 percent for the left ear.  The examiner opined that the Veteran's current hearing loss disability was less likely than not the result of military noise exposure.  The rationale provided was that the Veteran's separation examination thresholds were better than those on his entrance examination, there are no complaints of or treatment for hearing loss in service or for many years after service, and the Veteran was subjected to 35 years of occupational noise exposure from heavy equipment and power tools.  Previously, at a March 2010 VA examination, the Veteran reported tinnitus that occurred 2-3 times per year.  Because the Veteran reported that he did not have tinnitus currently, a diagnosis of tinnitus was not given.  

Service connection may also be granted when the evidence establishes a medical nexus between active duty service, or another service-connected disability, and his current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed hearing loss and tinnitus disorders to active duty, despite his contentions to the contrary.  

First, there is no competent medical evidence to indicate that the Veteran's hearing loss disability is directly related to active duty service.  Moreover, no treating physician has opined that such a relationship exists.  Additionally, the Veteran's previous account of sporadic tinnitus, 2-3 times a year, was taken into account and the examiner did not diagnose a tinnitus disability.  

To the extent that the Veteran believes that his hearing loss and tinnitus are related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses, such as difficulty hearing or sounds in his ears.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not shown to have the training or expertise to provide a medical opinion as to the diagnosis or etiology of hearing loss.  VA provided the Veteran with an examination based in part on the competency of his observations.  However, the examiner found it was less likely that hearing loss was related to the Veteran's service and the Board finds that examination to be the most persuasive and competent evidence of record.  Moreover, to the extent that the Veteran may be competent to say that he has tinnitus, he specifically denied tinnitus at the time of his July 2014 VA examination, and while the record reflects a previous account by the Veteran of sporadic tinnitus at the rate of 2 to 3 times per year, the Board notes that the July 2014 reviewed the claims file in conjunction with the examination of the Veteran and finds it reasonable to conclude that the examiner believed that such sporadic results were also not considered to be sufficient to support a current diagnosis of tinnitus.

In summary, the Board finds that the preponderance of evidence is against a finding that the Veteran's hearing loss had its onset during service, or was manifested within one year of service separation, and is also against a finding that the Veteran currently suffers from disabling tinnitus that is related to his noise exposure during service.  Therefore, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As for the Veteran's left hand tremor, the Board remanded the issue to determine if the tremor was related to his peripheral neuropathy of the lower legs or otherwise related to service.  The Veteran contends that he suffers from a left hand tremor that began on active duty.  The Board notes that while the Veteran served during the Vietnam War, essential tremors are not included in the list of presumptive illnesses for Agent Orange exposure, nor does the Veteran contend that it is related to such exposure.  

Service treatment records show a November 1964 treatment note in which the Veteran complained of a nervous upset stomach and reported he had been treated for nerves in the past.  There is no record of, and the Veteran has provided no evidence of treatment for a nervous condition prior to service.  A March 1965 treatment note reflects that the Veteran complained of a sore throat with upset stomach.  The Veteran was treated with antibiotics and no further treatment is noted.  

A July 2014 VA examination report reflects that the Veteran reported having a tremor in his left hand for about 20 plus years.  It does not occur when his hand is at rest, but it does when he writes or eats.  He denied pain, numbness, tingling or weakness in his arm or hand.  After testing and physical examination, the examiner diagnosed essential tremor.  The examiner provided an opinion as to whether the Veteran's tremor was related to his lower extremity neuropathy, or to an in-service injury, event, or illness.  The examiner opined that the Veteran's tremor was not related to neuropathy.  The opinion was based on the fact that the Veteran does not have upper extremity neuropathy, his complaints of neuropathy of the lower extremities began in 2006, and he reports his left hand tremor began over 20 years ago.  

The examiner opined that it was less likely than not the Veteran's essential tremor was caused by an in-service injury, event, or illness.  The rationale provided was that according to the Veteran the tremor began over 20 years ago, which indicates the Veteran was in his 40's, long after separation from service.  Additionally, after review of the medical literature, the examiner reported that the onset of essential tremors is most common after age 40, the type of tremor the Veteran has is the most common form of abnormal tremor, and the hands are most often affected.  Tremor of the hands is typically present as an action tremor, which correlates with the Veteran's report of a tremor when writing or eating.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

The Board has also considered the statements made by the Veteran relating his left hand tremor to the Veteran's period of service.  However, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Here, while the Veteran may be able to describe left hand tremor symptoms he has experienced over the years, he is not able to link those symptoms to service or service-connected disability, especially when he had acknowledged that he did not begin experiencing these symptoms until long after service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a tremor or convulsive tic and there is no doubt to be otherwise resolved.  As such, the appeal as to this claim is also denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a tremor or convulsive tic is denied.  

The appeal as to the claim for service connection for a lumbar spine disorder is moot, and the claim is dismissed for lack of jurisdiction.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


